      Case 6:21-cv-00802-GTS-ATB Document 33 Filed 09/09/21 Page 1 of 1




                                                                             Thomas B. Sullivan
                                                                             Tel: 212.850.6139
                                                                             Fax: 212.223.1942
                                                                             sullivant@ballardspahr.com




September 9, 2021


By Electronic Filing

Hon. Glenn T. Suddaby
United States District Court
Northern District of New York
100 S. Clinton Street
Syracuse, NY 13261

Re:     Estate of Devins v. Oneida County, et al., No. 6:21-CV-802 (GTS/ATB)

Dear Chief Judge Suddaby:

We represent non-party CBS Broadcasting Inc. (“CBS”) in the above-captioned action.
Today the Court issued an Order directing defendants to file by September 13 any objections
to plaintiff’s revised proposed order (Dkt. 28) concerning the external drive delivered to
CBS by defendants. (Dkt. 30). Given that (1) the proposed order would govern the actions
of CBS, (2) CBS was not consulted about the contents of the proposed order and (3) CBS
previously entered into a Stipulation with the parties governing the treatment of the external
drive (Dkt. 23), CBS respectfully requests the opportunity also to address the proposed order
and submit objections to it in a letter-brief no later than Tuesday, September 14.

Respectfully submitted,



Thomas B. Sullivan


cc: All counsel of record (by ECF)
